983 F.2d 1086
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SHEARSON LEHMAN HUTTON, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5070.
United States Court of Appeals, Federal Circuit.
Nov. 6, 1992.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and PLAGER, Circuit Judge.
PER CURIAM.


1
Shearson Lehman Hutton, Inc.  (Shearson) appeals from a decision of the United States Claims Court, which denied Shearson's claim for additional compensation alleged to be due under a contract entered into with the United States Department of Energy (DOE), wherein Shearson agreed to provide DOE with brokerage services in connection with DOE's sale of the Great Plains Coal Gasification Project.   In its decision of December 20, 1991, the court denied Shearson's cross-motion for summary judgment, granted the government's motion for summary judgment, and dismissed the complaint.   We affirm on the basis of the trial court's opinion, 24 Cl.Ct. 770 (1991).